EXHIBIT 10.1
 


Form of Note Certificate


 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”).  THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION, (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO THE CORPORATION AN OPINION OF COUNSEL OF
RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO
THE CORPORATION.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED
HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS.
 


6% SERIES A CONVERTIBLE NOTE
 


 

No: 2011 Series A CN - 00●  
US$______________ 
September 14, 2011

 


For value received, Circle Star Energy Corp. a Nevada corporation (the
“Company”), promises to pay to [name], [address] (the “Holder”), the principal
sum of $[amount], Interest shall accrue from the date of this Convertible Note
(this “Note”) on the unpaid principal amount at a rate equal to six percent (6%)
per annum, compounded annually.  This Note is subject to the following terms and
conditions.
 
1.           Maturity.  Unless converted as provided in Section 2, this Note
will automatically mature and be due and payable on the earlier of:  (a)
September 14, 2014 (the “Maturity Date”). Subject to Section 2 below, interest
shall accrue on this Note but shall not be due and payable until the Maturity
Date.  Notwithstanding the foregoing, the entire unpaid principal sum of this
Note, together with accrued and unpaid interest thereon, shall become
immediately due and payable upon the insolvency of the Company, the commission
of any act of bankruptcy by the Company, the execution by the Company of a
general assignment for the benefit of creditors, the filing by or against the
Company of a petition in bankruptcy or any petition for relief under the federal
bankruptcy act or the continuation of such petition without dismissal for a
period of ninety (90) days or more, or the appointment of a receiver or trustee
to take possession of the property or assets of the Company.  The foregoing
notwithstanding, prepayment in cash of the principal balance of this Note,
together with all accrued and unpaid interest on the portion of principal so
prepaid, may be made by the Company in whole or in part at any time without
penalty, upon five (5) business days notice (a “Pre-Payment Notice”). The Holder
may convert the Note into common stock, in accordance with Section 2(c), during
the five business day Pre-Payment Notice period; provided that notice of
conversion is delivered to the Company prior to 2:00 p.m. (New York Time) on the
fifth business day of the Pre-Payment Notice period.
 
2.           Conversion; Payment; Etc.
 
(a)           This Note shall be convertible at any time, in whole or in part,
at the option of the Holder, into such number of fully paid and nonassessable
shares of Common Stock of the Company
 

 
 

--------------------------------------------------------------------------------

 

(“Common Stock”) by dividing (i) the entire principal amount of, and at the
Holder’s option accrued interest on, this Note on the date of such optional
conversion, by (ii) a conversion price of US$1.50 per share.
 
(b)           The conversion price shall be subject to adjustment from time to
time as hereinafter provided in this Section 2(b):
 
 
(i)
If the Company at any time divides the outstanding shares of its Common Stock
into a greater number of shares (whether pursuant to a stock split, stock
dividend or otherwise), and conversely, if the outstanding shares of its Common
Stock are combined into a smaller number of shares, the conversion price in
effect immediately prior to such division or combination shall be
proportionately adjusted to reflect the reduction or increase in the value of
each such common share.

 
 
(ii)
If any capital reorganization or reclassification of the capital stock of the
Company, or consolidation or merger of the Company with another corporation, or
the sale of all or substantially all of its assets to another corporation shall
be effected in such a way that holders of the Company’s Common Stock shall be
entitled to receive stock, securities or assets with respect to or in exchange
for such Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, Holder shall have the right to
purchase and receive upon the basis and upon the terms and conditions specified
in this Note and in lieu of the shares of the Common Stock of the Company
immediately theretofore purchasable and receivable upon the exercise of the
rights represented hereby, such shares of stock, other securities or assets as
would have been issued or delivered to Holder if Holder had exercised this Note
and had received such shares of Common Stock immediately prior to such
reorganization, reclassification, consolidation, merger or sale.  The Company
shall not effect any such consolidation, merger or sale unless prior to the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall assume by written instrument executed and mailed to the Holder at
the last address of the Holder appearing on the books of the Company the
obligation to deliver to the Holder such shares of stock, securities or assets
as, in accordance with the foregoing provisions, the Holder may be entitled to
purchase.

 
(c)           No fractional shares of the Company’s capital stock will be issued
upon conversion of this Note.  In lieu of any fractional share to which the
Holder would otherwise be entitled, the Company will pay to the Holder in cash
the amount of the unconverted principal and interest balance of this Note that
would otherwise be converted into such fractional share.  Upon conversion of
this Note pursuant to this Section 2, the Holder shall surrender this Note, duly
endorsed, at the principal offices of the Company or any transfer agent of the
Company.  At its expense, the Company will, as soon as practicable thereafter,
issue and deliver to such Holder, at such principal office, a certificate or
certificates for the number of shares to which such Holder is entitled upon such
conversion, together with any other securities and property to which the Holder
is entitled upon such conversion under the terms of this Note, including a check
payable to the Holder for any cash amounts payable as described herein.  Upon
conversion of this Note and the deliveries required pursuant to this Section 2
in connection with such conversion, the Company will be forever released from
all of its obligations and liabilities under this Note with regard to that
portion of the principal amount and accrued interest being converted including
without limitation the obligation to pay such portion of the principal amount
and accrued interest.
 

 
 

--------------------------------------------------------------------------------

 

(d)           The foregoing notwithstanding, prepayment in cash of the principal
balance of this Note, together with all accrued and unpaid interest on the
portion of principal so prepaid, may be made by the Company in whole or in part
at any time without premium or penalty.
 
Notwithstanding any other provision hereof, no Holder shall convert this Note or
any portion thereof, if as a result of such conversion the holder would then
become a “beneficial owner” (as determined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) of 4.99% or more of the issued and outstanding
Common Stock.  For greater certainty, the Note shall not be convertible by the
Holder to the extend that, if, after giving effect to such conversion, the
holder of such securities, together with its affiliates, would in aggregate
beneficially own, or exercise control or direction over that number of voting
securities of the Company which is 4.99% or greater of the total issued and
outstanding voting securities of the Company, immediately after giving effect to
such conversion.
 
(e)           Payment of Interest.  Upon conversion of the entire principal
amount of this Note into the Company’s capital stock, any interest accrued on
this Note that is not by reason of Section 2 hereof simultaneously converted
into Common Stock shall be immediately paid to the Holder.
 
(f)           Payment.  All payments shall be made in lawful money of the United
States of America at such place as the Holder hereof may from time to time
designate in writing to the Company.  Payment shall be credited first to the
accrued interest then due and payable and the remainder applied to
principal.  This Note may not be prepaid at any time without the prior written
consent of the Holder.
 
3.           Due on Sale Clause.   The Holder shall have the right, at its sole
option, to declare this Note immediately due and payable irrespective of the
Maturity Date specified herein ten business days prior to the effective date of
any Change of Control Transaction undertaken without the prior written consent
of the Holder, which consent the Holder shall have no obligation to give.  A
“Change of Control Transaction” means (a) any sale of equity securities or
securities convertible into equity securities of the Company; (b) any merger,
consolidation, statutory share exchange or acquisition transaction involving the
Company or any material subsidiary of the Company; (c) any sale of substantially
all of the assets of the Company or any material subsidiary of the Company; or
(d) any similar transaction involving the issuance, cancellation or
restructuring of equity securities of the Company unless, following the
completion of such transaction, the then existing shareholders of Company own or
control, directly or indirectly, at least 50% of the voting power or liquidation
rights of Company or the successor of such merger, consolidation or statutory
share exchange.  In the event of a contemplated Change of Control Transaction,
the Company shall provide the Holder at least Fifteen business days prior to the
effective date of any Change of Control Transaction, except as may otherwise be
prohibited by law.

 
 

--------------------------------------------------------------------------------

 



4.           Transfer; Successors and Assigns.
 
(a)             The terms and conditions of this Note shall inure to the benefit
of and be binding upon the respective successors and assigns of the
parties.  This Note may be transferred, or divided into two or more Notes of
smaller denomination, subject to the following conditions.  The Holder, by
acceptance hereof, agrees to give written notice to the Company before
transferring this Note of such Holder’s intention to do so, describing briefly
the manner of the proposed transfer.  Promptly upon receiving such written
notice, the Company shall present copies thereof to the Company’s counsel.  If
in the opinion of the Company’s counsel the proposed transfer may be effected
without constituting a violation of the applicable U.S. state or federal
securities laws, then the Company, as promptly as practicable, shall notify the
Holder of such opinion, whereupon the Holder shall be entitled to transfer this
Note, provided that an appropriate legend may be endorsed on this Note
respecting restrictions upon transfer thereof necessary or advisable in the
opinion of counsel satisfactory to the Company to prevent further transfers
which would be in violation of  such securities laws or adversely affect the
exemptions relied upon by the Company.  To such effect, the Company may request
that the intended transferee execute an investment letter satisfactory to the
Company and its counsel.
 
(b)             A register of the issuance and transfer of this Note shall be
kept at the office of the Company, and this Note may be transferred only on the
books of the Company maintained at its office.  Each transfer shall be in
writing signed by the then registered Holder hereof or the Holder’s legal
representatives or successors, and no transfer hereof shall be binding upon the
Company unless in writing and duly registered on the register maintained at the
Company’s office.  Upon transfer of this Note, the transferee, by accepting the
Note, agrees to be bound by the provisions, terms, conditions and limitations of
this Note.
 
(c)             If in the opinion of the counsel referred to in this Section 4,
the proposed transfer or disposition of the Note described in the Holder’s
written notice given pursuant to this Section 4 may not be effected without
registration or without adversely affecting the exemptions relied upon by the
Company, the Company shall promptly give written notice to the Holder and the
Holder will limit its activities and restrict its transfer accordingly.
 
5.           Governing Law.  This Note and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Texas,
without giving effect to principles of conflicts of law.
 
6.           Notices.  Any notice required or permitted by this Note shall be in
writing and shall be deemed sufficient upon delivery, when (a) delivered
personally or by a nationally-recognized delivery service (such as Federal
Express or UPS), (b) seventy-two (72) hours after being deposited in the U.S.
mail, as certified or registered mail, with postage prepaid, addressed to the
party to be notified at such party’s address as set forth herein or as
subsequently modified by written notice or (c) sent by facsimile with a return
confirmation received, addressed to the party to be notified at such party’s
facsimile number as set forth herein or as subsequently modified by written
notice.
 
7.           Amendments and Waivers.  Any term of this Note may be amended only
with the written consent of the Company and the Holder. Any amendment or waiver
effected in accordance with this Section 7 shall be binding upon the Company,
the Holder and each transferee of the Note.
 

 
 

--------------------------------------------------------------------------------

 

Company hereby waives presentment for payment, notice of dishonor, protest and
notice of protest.  If this Note is not paid when due, the Company agrees to pay
all costs of collection, including reasonable attorneys’ fees.
 
THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS.
 
CIRCLE STAR ENERGY CORP.
 
By:  _____________________________         
Its:  _____________________________         


Address:  919 Milam Street, Suite 2300,
Houston, Texas, 77002
Facsimile (713) 358-9730

 
 

--------------------------------------------------------------------------------

 
